                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      No. 7:17-CV-155-FL

NICHOLAS WEARE and             )
SUSAN WEARE,                   )
                               )
          Plaintiffs,          )
                               )
    v.                         )                                    ORDER
                               )
BENNETT BROTHERS YACHTS, INC., )
                               )
          Defendant.           )


       This matter is before the court on Plaintiffs’ consent motion to appear at the July 28, 2020

court-hosted settlement conference remotely. [DE-59]. Plaintiffs request permission to appear

remotely at the court-hosted settlement conference because they are residents of Bermuda and are

considered vulnerable individuals at increased heath risk from COVID-19. For good cause shown,

the motion is allowed, and Plaintiffs may appear remotely at the court-hosted settlement

conference. A member of the court’s IT staff will contact counsel for Plaintiffs to coordinate the

remote appearance.

       SO ORDERED, the 8th day of July, 2020.


                                                    _______________________________
                                                    Robert B. Jones, Jr.
                                                    United States Magistrate Judge




          Case 7:17-cv-00155-FL Document 61 Filed 07/08/20 Page 1 of 1
